19-36300-cgm         Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20                    Main Document
                                                Pg 1 of 17
 In re: Barneys New York, Inc., et al.                                                Case No. 19-36300 (CGM)
 Debtors                                                        Reporting Period: September 1 – October 5, 2019
                                                                                  Federal Tax I.D. # XX-XXXXXXX


                 GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
     AND DISCLAIMERS REGARDING THE DEBTORS' MONTHLY OPERATING REPORTS

 On August 6, 2019 (the “Petition Date”), Barneys New York, Inc. and 4 of its debtor affiliates, as
 debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the
 “Debtors,” the “Company”)1 filed voluntary petitions for relief under chapter 11 of title 11 of
 the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
 Southern District of New York (the “Bankruptcy Court”). The Debtors’ chapter 11 cases are
 being jointly administered for procedural purposes only pursuant to Rule 1015(b) of the Federal
 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) under the caption Barneys New York,
 Inc., et al., Case No. 19-36300 (CGM) (S.D.N.Y.), pursuant to an order entered by the Bankruptcy
 Court on August 7, 2019 [ECF No. 41]. The Debtors continue to operate their business and manage
 their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy
 Code.

 The following notes, statements and limitations should be referred to, and referenced in connection
 with, any review of the MOR.

     1. Basis of Presentation. The Debtors are filing their consolidated monthly operating report
        (the “MOR”) solely for purposes of complying with the monthly operating requirements
        applicable in the Debtors’ chapter 11 cases. The MOR is in a format acceptable to the U.S.
        Trustee for the Southern District of New York (the “U.S. Trustee”). The MOR should not
        be relied upon by any persons for information relating to current or future financial
        conditions, events, or performance of any of the Debtors or their affiliates.

         In preparing the MOR, the Debtors relied on financial data derived from their books and
         records that was available at the time of preparation. Subsequent information or discovery
         may result in material changes to the MOR and errors or omissions may exist.
         Notwithstanding any such discovery, new information, or errors or omissions, the Debtors
         do not undertake any obligation or commitment to update the MOR.

         This MOR has not been prepared in accordance with accounting principles generally
         accepted in the United States of America ("U.S. GAAP") and does not include all of the
         information and footnotes required by U.S. GAAP. Therefore, there can be no assurance
         that the consolidated financial information presented herein is complete, and readers are
         strongly cautioned not to place undue reliance on the MOR.

         The information furnished in this report includes primarily normal recurring adjustments
         but does not include all the adjustments that would typically be made for the quarterly and
         annual consolidated financial statements to be in accordance with U.S. GAAP.

 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Barneys New York, Inc. (0818); Barney’s, Inc. (2980); BNY Catering, Inc. (4434); BNY
 Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575 Fifth
 Avenue, New York, New York 10017.
19-36300-cgm        Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20          Main Document
                                               Pg 2 of 17
 In re: Barneys New York, Inc., et al.                                        Case No. 19-36300 (CGM)
 Debtors                                                Reporting Period: September 1 – October 5, 2019
                                                                          Federal Tax I.D. # XX-XXXXXXX



         Furthermore, the monthly financial information contained herein has not been subjected to
         the same level of accounting review and testing that the Debtors apply in the preparation
         of their quarterly and annual consolidated financial information in accordance with U.S.
         GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
         financial information may be subject to change, and these changes could be material.

         In future periods, any changes to prior period balances will be reflected in the current
         month’s MOR.

         The results of operations contained herein are not necessarily indicative of results that may
         be expected from any other period or for the full year and may not necessarily reflect the
         consolidated results of operations and financial position of the Debtors in the future.

     2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
        Debtors’ books and records and financial activity occurring during the applicable reporting
        period. Except as otherwise noted, no adjustments have been made for activity occurring
        after the close of the reporting period.

     3. Consolidated Entity Accounts Payable and Disbursements Systems. Cash was
        received and disbursed by the Debtors as described in the Motion of Debtors for Authority
        to (A) Continue Using Existing Cash Management System, (B) Honor certain prepetition
        obligations related thereto, (C) Maintain existing business forms and (D) Continue to
        perform intercompany transactions (the “Cash Management Motion”) to the extent
        approved in the order granting the Cash Management Motion on a final basis (the “Final
        Cash Management Order”) [ECF No. 47].

     4. Accuracy. The financial information disclosed herein was not prepared in accordance with
        federal or state securities laws or other applicable non-bankruptcy law or in lieu of
        complying with any periodic reporting requirements thereunder. Persons and entities
        trading in or otherwise purchasing, selling, or transferring the claims against or equity
        interests in the Debtors should evaluate this financial information in light of the purposes
        for which it was prepared. The Debtors are not liable for and undertake no responsibility
        to indicate variations from securities laws or for any evaluations of the Debtors based on
        this financial information or any other information.

     5. Debtor-in-Possession Financing. On September 5, 2019, the Debtors received
        authorization from the Bankruptcy Court to access their $217 million Debtor-in-Possession
        Facility on a final basis pursuant to the Final Order (A) Authorizing Debtors and Debtors
        In Possession to Obtain Junior Lien Postpetition Financing, (B) Authorizing Use of Cash
        Collateral, (C) Granting Liens And Superpriority Claims, (D) Granting Adequate
        Protection to Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F)
        Scheduling a Final Hearing, and (G) Granting Related Relief [ECF No. 222] (the “Final
        DIP Order”). Please see the DIP Orders for additional detail.
19-36300-cgm        Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20         Main Document
                                               Pg 3 of 17
 In re: Barneys New York, Inc., et al.                                       Case No. 19-36300 (CGM)
 Debtors                                               Reporting Period: September 1 – October 5, 2019
                                                                         Federal Tax I.D. # XX-XXXXXXX

     6. Payment of Pre-Petition Claims Pursuant to Court Orders. Within the first two days
        of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the “First Day
        Orders”) authorizing, but not directing, the Debtors to pay, on an interim basis, certain
        pre-petition (a) claims of critical vendors, shippers, warehousemen, other lien claimants,
        and foreign creditors; (b) taxes; (c) employee wages, salaries and other compensation and
        benefits; and (d) obligations related to the use of the Debtors’ cash management system,
        among other things. On September 4, 2019 the Bankruptcy Court approved the relief
        requested in connection with the First Day Orders on a final basis, except for the Final
        Critical Vendors Order, which was entered on September 5, 2019. To the extent any
        payments were made on account of such claims or obligations following the
        commencement of these chapter 11 cases pursuant to the authority granted to the Debtors
        by the Bankruptcy Court under the First Day Orders, such payments have been included in
        the MOR unless otherwise noted.

     7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
        in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
        constitute a waiver of any of the Debtors’ rights or an admission with respect to their
        chapter 11 cases.

     8. Specific MOR Disclosures.

             a. Notes to MOR-1c: All amounts listed are the bank balances as of the date in the
                respective footnote on MOR 1-c. The Debtors have, on a timely basis, performed
                bank account reconciliations in the ordinary course of business. Due to the level of
                detailed records, copies of the bank account statements and reconciliations are
                available upon request in writing to bankruptcy counsel for the Debtors.

             b. Notes to MOR-1d: This MOR lists the professional fees paid during this reporting
                period to Restructuring Professionals retained by the Debtors in these chapter 11
                cases. Restructuring Professionals included in this schedule are those professionals
                retained under Bankruptcy Code section 327.

             c. Notes to MOR-2 & MOR-3: The amounts currently classified as liabilities subject
                to compromise may be subject to future adjustments depending on Bankruptcy
                Court actions, payments pursuant to Bankruptcy Court orders, further
                developments with respect to, among other things, the reconciliation and
                adjudication of claims, determinations of the secured status of certain claims, the
                value of any collateral securing such claims, rejection of executory contracts, or
                other events.

             d. Notes to MOR-4a: For status of post-petition tax payments, see disclosures as
                noted on MOR-4a. Due to the size and detail of such records, (i) copies of IRS
                Form 6123 or payment receipts; (ii) copies of tax returns filed during the reporting
                period; and (iii) a taxes aging schedule will be made available upon reasonable
                request in writing to bankruptcy counsel for the Debtors.
19-36300-cgm        Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20         Main Document
                                               Pg 4 of 17
 In re: Barneys New York, Inc., et al.                                       Case No. 19-36300 (CGM)
 Debtors                                               Reporting Period: September 1 – October 5, 2019
                                                                         Federal Tax I.D. # XX-XXXXXXX

             e. Notes to MOR-5: In the circumstance where the MOR requires information
                regarding “insiders,” the Debtors have included information with respect to the
                individuals who the Debtors believe may be included in the definition of “insider”
                set forth in section 101(31) of the Bankruptcy Code during the relevant time
                periods. Such individuals may no longer serve in such capacities. The listing of a
                party as an insider for purposes of the MOR is not intended to be, nor should it be,
                construed as an admission of any fact, right, claim, or defense and all such rights,
                claims, and defenses are hereby expressly reserved. Information regarding the
                individuals listed as insiders in the MOR has been included for informational
                purposes only and such information may not be used for: (1) the purposes of
                determining (a) control of the Debtors; (b) the extent to which any individual
                exercised management responsibilities or functions; (c) corporate decision-making
                authority over the Debtors; or (d) whether such individual could successfully argue
                that he or she is not an insider under applicable law, including the Bankruptcy Code
                and federal securities laws, or with respect to any theories of liability or (2) any
                other purpose.
      19-36300-cgm            Doc 349        Filed 10/15/19 Entered 10/15/19 20:23:20                       Main Document
                                                          Pg 5 of 17
                                             UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF NEW YORK


In re: BARNEYS NEW YORK, INC., et al.                                              Case No. 19-36300 (CGM)
Debtors                                                                    Reporting Period: 9/1/19 - 10/5/19

                                                                        Federal Tax I.D. No. XX-XXXXXXX

                                        CORPORATE MONTHLY OPERATING REPORT

                                                                                                 Document
REQUIRED DOCUMENTS                                                            Form No.           Attached    Explanation Attached
Schedule of Cash Receipts                                             MOR-1a                           X
Schedule of Cash Disbursements                                        MOR-1b & 1b.1                    X
Bank Reconciliation (or copies of debtor's bank reconciliations)      MOR-1c                           X
   Copies of bank statements                                                                                Available Upon Request
   Cash disbursements journals                                                                              Available Upon Request
Schedule of Retained Restructuring Professionals Fees                 MOR-1d                           X
Statement of Operations                                               MOR-2                            X
Balance Sheet                                                         MOR-3                            X
Status of Post-petition Taxes                                         MOR-4a                           X
   Copies of IRS Form 6123 or payment receipt                                                               Available Upon Request
   Copies of tax returns filed during reporting period                                                      Available Upon Request
Summary of Unpaid Post-petition Debts                                 MOR-4b                           X
   Listing of Aged Accounts Payable                                                                         Available Upon Request
Accounts Receivable Reconciliation and Aging                          MOR-4c                           X
Payments to Insiders                                                  MOR-5                            X
Post Petition Status of Secured Notes                                 MOR-6                            X
Debtor Questionnaire                                                  MOR-7                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Mohsin Y. Meghji                                                  10/15/19
Signature of Authorized Individual                                    Date

Mohsin Y. Meghji                                                      Chief Restructuring Officer
Printed Name of Authorized Individual                                 Title of Authorized Individual




                                                                                                                                 MOR
                                                                                                                          PAGE 1 OF 13
        19-36300-cgm         Doc 349        Filed 10/15/19 Entered 10/15/19 20:23:20                     Main Document
                                                         Pg 6 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                               Case No. 19-36300 (CGM)
(Jointly Administered)                                                                     Reporting Period: 9/1/19 - 10/5/19
                                                                                         Federal Tax I.D. No. XX-XXXXXXX
NOTES TO MONTHLY OPERATING REPORT
The Monthly Operating Report (“MOR”) includes activity for the following Debtors:

                                                                               FILING     BANKRUPTCY          COMPLETE EIN OR
 #                        DEBTOR ENTITY NAME                                    DATE      CASE NUMBER        OTHER TAXPAYER I.D.
 1.   BARNEYS NEW YORK, INC.                                                    8/6/19       19-36300            XX-XXXXXXX
 2.   BARNEY'S, INC.                                                            8/6/19       19-36299            XX-XXXXXXX
 3.   BNY CATERING, INC.                                                        8/6/19       19-36301            XX-XXXXXXX
 4.   BNY LICENSING CORP.                                                       8/6/19       19-36302            XX-XXXXXXX
 5.   BARNEYS ASIA CO. LLC                                                      8/6/19       19-36303            XX-XXXXXXX




                                                                                                                                 Notes to MOR
                                                                                                                                PAGE 2 OF 13
        19-36300-cgm        Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20                   Main Document
                                                       Pg 7 of 17
In re: BARNEYS NEW YORK, INC., et al.                                               Case No. 19-36300 (CGM)
(Jointly Administered)                                                     Reporting Period: 9/1/19 - 10/5/19
MOR-1a                                                                   Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                              SCHEDULE OF RECEIPTS
                                                                        BANKRUPTCY                     NET CASH
  #                  DEBTOR ENTITY NAME                                 CASE NUMBER                   RECEIPTS (a)
   1.   BARNEYS NEW YORK, INC.                                             19-36300                                   -
   2.   BARNEY'S, INC.                                                     19-36299                            69,512,717
   3.   BNY CATERING, INC.                                                 19-36301                                   -
   4.   BNY LICENSING CORP.                                                19-36302                                   -
   5.   BARNEYS ASIA CO. LLC                                               19-36303                                   -
        TOTAL                                                                                                 $69,512,717
Footnote:
(a) The net cash receipts represent cash received by each Debtor's assigned bank account excluding "flow through"
     disbursements from other accounts controlled by the same Debtor.




                                                                                                                        MOR-1a
                                                                                                                    PAGE 3 OF 13
        19-36300-cgm       Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20                   Main Document
                                                      Pg 8 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                       Case No. 19-36300 (CGM)
(Jointly Administered)                                                             Reporting Period: 9/1/19 - 10/5/19
MOR-1b                                                                           Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                             SCHEDULE OF DISBURSEMENTS
                                                                            PLUS:
                                                                    DISBURSEMENTS
                                                                          MADE BY                              TOTAL
                                                     NET CASH             OUTSIDE                         DISBURSEMENTS
                                       BANKRUPTCY DISBURSEMENTS           SOURCES                        (FOR QUARTERLY
  #      DEBTOR ENTITY NAME            CASE NUMBER      (a)        (i.e. escrow accounts)                  FEE PURPOSES)
   1.   BARNEYS NEW YORK, INC.            19-36300             -                     -                                   -
   2.   BARNEY'S, INC.                    19-36299      65,885,190                   -                            65,885,190
   3.   BNY CATERING, INC.                19-36301             -                     -                                   -
   4.   BNY LICENSING CORP.               19-36302             -                     -                                   -
   5.   BARNEYS ASIA CO. LLC              19-36303             -                     -                                   -
        TOTAL                                          $65,885,190                   -                           $65,885,190
Footnote:
(a) The net cash disbursements represent cash disbursed by the Debtor entity excluding disbursements made on behalf of
     other Debtor entities, which are reflected on the accounts of the Debtors on whose behalf they are made.
     "Flow through" disbursements transmitted between accounts owned by the Debtors are excluded.




                                                                                                                       MOR-1b
                                                                                                                   PAGE 4 OF 13
        19-36300-cgm      Doc 349        Filed 10/15/19 Entered 10/15/19 20:23:20                Main Document
                                                      Pg 9 of 17
In re: BARNEYS NEW YORK, INC., et al.                              Case No.                Case No. 19-36300 (CGM)
(Jointly Administered)                                    Reporting Period:       Reporting Period: 9/1/19 - 10/5/19
MOR-1b.1                                                Federal Tax I.D. No.    Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                  QTD SUMMARY OF DISBURSEMENTS BY DEBTOR
                                                                                      Q3'19
                                                           TOTAL                     TOTAL               QTD TOTAL
                                                      DISBURSEMENTS             DISBURSEMENTS          DISBURSEMENTS
                                                     (FOR QUARTERLY            (FOR QUARTERLY         (FOR QUARTERLY
                                        BANKRUPTCY     FEE PURPOSES)             FEE PURPOSES)          FEE PURPOSES)
 #          DEBTOR ENTITY NAME          CASE NUMBER AUG. 6-AUG. 31, 2019       SEP. 1-OCT. 4, 2019    AUG. 6-OCT. 4, 2019
 1.   BARNEYS NEW YORK, INC.              19-36300                    -                         -                      -
 2.   BARNEY'S, INC.                      19-36299            73,595,934                 65,885,190            139,481,124
 3.   BNY CATERING, INC.                  19-36301                    -                         -                      -
 4.   BNY LICENSING CORP.                 19-36302                    -                         -                      -
 5.   BARNEYS ASIA CO. LLC                19-36303                    -                         -                      -
      Total                                                  $73,595,934                $65,885,190           $139,481,124




                                                                                                                    MOR-1b.1
                                                                                                                 PAGE 5 OF 13
         19-36300-cgm       Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20         Main Document
                                                       Pg 10 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                     Case No. 19-36300 (CGM)
(Jointly Administered)                                                           Reporting Period: 9/1/19 - 10/5/19
MOR-1c                                                                         Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                           BANK ACCOUNT INFORMATION (a)
                                                                                       LAST 4
                                                 CASE                                  DIGITS         BANK
  #              LEGAL ENTITY                   NUMBER                  BANK         ACCOUNT #       BALANCE
    1.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                6849             -
    2.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                7841             -
    3.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                7159          50,048
    4.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                7183         240,767
    5.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                7209          90,000
    6.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                5232             -
    7.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                2151             -
    8.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                2166             -
    9.   BARNEY'S, INC.                         19-36299   Wells Fargo, N.A.                7167      13,552,351
   10.   BARNEY'S, INC.                         19-36299   Bank of Hawaii                   9906          37,881

Footnote:
(a)  The bank statements are for the period from 9/1/19 to 10/4/19.




                                                                                                                 MOR-1c
                                                                                                            PAGE 6 OF 13
       19-36300-cgm         Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20      Main Document
                                                       Pg 11 of 17
In re: BARNEYS NEW YORK, INC., et al.                                       Case No. 19-36300 (CGM)
(Jointly Administered)                                             Reporting Period: 9/1/19 - 10/5/19
MOR-1d                                                           Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)

SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEE DISBURSEMENTS & US TRUSTEE FEES


                                                                AMOUNT PAID
                                                                 DURING THE
                         PROFESSIONAL                         REPORTING PERIOD          CUMULATIVE (a)

 Estate Professionals
   Houlihan Lokey                                                               -                  $750,000
   Stretto                                                                  278,936                 278,936

 Total Retained Professionals                                              $278,936               $1,028,936

Footnote:
(a) Represents payments made since the Petition Date.




                                                                                                            MOR-1d
                                                                                                        PAGE 7 OF 13
     19-36300-cgm            Doc 349       Filed 10/15/19 Entered 10/15/19 20:23:20       Main Document
                                                        Pg 12 of 17
In re: BARNEYS NEW YORK, INC., et al.                                   Case No. 19-36300 (CGM)
(Jointly Administered)                                           Reporting Period: 9/1/19 - 10/5/19
MOR-2                                                          Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                         STATEMENT OF OPERATIONS

Condensed & Consolidated Income Statement                                              Reporting
                                                                                     Period Ended
                                                                                      Oct. 5, 2019
                                                                                     (in thousands)

  Net revenues                                                                              $52,895
  Cost of sales                                                                              29,873

        Gross profit                                                                         23,021
        Gross profit %                                                                        43.5%

  Expenses
   Selling, general and administrative expenses                                              25,781
   Depreciation                                                                               2,536
   Amortization of intangibles                                                                  332
   Other (income)/expense                                                                     1,273

  Operating (loss) income                                                                     (6,901)

  Interest and financing costs, net of interest income                                         1,672
        (Loss) income before income taxes                                                     (8,572)

  (Benefit) provision for income taxes                                                           -


         Net (loss) income                                                                   ($8,572)




                                                                                                             MOR-2
                                                                                                        PAGE 8 OF 13
     19-36300-cgm            Doc 349          Filed 10/15/19 Entered 10/15/19 20:23:20       Main Document
                                                           Pg 13 of 17
In re: BARNEYS NEW YORK, INC., et al.                                          Case No. 19-36300 (CGM)
(Jointly Administered)                                                Reporting Period: 9/1/19 - 10/5/19
MOR-3                                                               Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                                    BALANCE SHEET

Condensed & Consolidated Balance Sheet                                                            As of
                                                                                             Oct. 5, 2019
                                                                                            (in thousands)
 Assets
 Current assets:
    Cash and cash equivalents                                                                        $13,971
    Receivables                                                                                       12,523
     Allowances for chargebacks                                                                         (716)
    Inventory                                                                                        190,127
    Prepaid and other current assets                                                                  21,804
        Total current assets                                                                         237,709
 Fixed assets at cost, less accumulated depreciation
     and amortization                                                                                 97,518
 Intangible assets, less accumulated amortization                                                    101,390
 Other assets (including deferred financing fees)                                                      10,906

 Total Assets                                                                                       $447,523

 Liabilities and shareholders’ equity
 Current liabilities:
   Accounts payable                                                                                    $6,951
   Accrued expenses and other current liabilities                                                      13,153
   Income tax payable                                                                                    (104)
   Short-term deferred revenue                                                                            215
       Total current liabilities                                                                       20,215

 Term Loan Facility                                                                                  211,692
 ABL Consignment Facility                                                                             29,456
 Deferred taxes                                                                                       28,136
 Other long-term liabilities                                                                          33,592
 Liabilites subject to compromise                                                                    104,668
 Commitments and Contingencies                                                                           -

 Shareholders’ equity:
   Common stock— 1,200,000 authorized;
      outstanding 1,000,000 shares                                                                       100
   Additional paid-in capital                                                                        300,600
   Retained Earnings/(Deficit)                                                                      (280,936)
       Total shareholders’ equity                                                                     19,764

 Total liabilities and shareholders’ equity                                                         $447,523




                                                                                                                  MOR-3
                                                                                                             PAGE 9 OF 13
       19-36300-cgm          Doc 349        Filed 10/15/19 Entered 10/15/19 20:23:20                        Main Document
                                                         Pg 14 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                                   Case No. 19-36300 (CGM)
Debtors                                                                                        Reporting Period: 9/1/19 - 10/5/19
MOR-4a, 4b, 4c                                                                               Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                                        MOR-4a: STATUS OF POST-PETITION TAXES

Subject: Monthly Operating Report Attestation Regarding Post-Petition Taxes

The Debtors, Barneys New York, Inc., et al., hereby submit this attestation regarding post-petition taxes.

All post-petition taxes for the Debtors, which are not subject to dispute or reconciliation, are current. There are no material
post-petition tax disputes or reconciliations.


/s/ Mohsin Y. Meghji
Mohsin Y. Meghji
Chief Restructuring Officer
Barneys New York, Inc., et al.




                        MOR-4b: SUMMARY OF UNPAID POST-PETITION VENDOR PAYABLES

                                                                NUMBER OF DAYS PAST DUE
    DESCRIPTION                  CURRENT          1-30 DAYS       31-60 DAYS 61-90 DAYS   91+ DAYS                        TOTAL
Combined                          $2,336,075       $4,463,230         $146,061     $5,881        -                         $6,951,247




                                         MOR-4c: ACCOUNTS RECEIVABLE AGING

     DESCRIPTION                 CURRENT          1-30 DAYS        31-60 DAYS       61-90 DAYS         91+ DAYS          TOTAL
Accounts Receivable, Net         $11,807,033             -                 -                -                 -          $11,807,033




                                                                                                                           MOR-4a, 4b, 4c
                                                                                                                           PAGE 10 OF 13
       19-36300-cgm        Doc 349          Filed 10/15/19 Entered 10/15/19 20:23:20      Main Document
                                                         Pg 15 of 17
In re: BARNEYS NEW YORK, INC., et al.                                          Case No. 19-36300 (CGM)
(Jointly Administered)                                                Reporting Period: 9/1/19 - 10/5/19
MOR-5                                                               Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                                               PAYMENTS TO INSIDERS

                           INSIDER PAYMENT SUMMARY (FOR THIS PERIOD ONLY)
                                           DESCRIPTION                                        AMOUNT
Regular Earnings, Subject to Withholding                                                          $344,745




                                                                                                                 MOR-5
                                                                                                           PAGE 11 OF 13
       19-36300-cgm     Doc 349    Filed 10/15/19 Entered 10/15/19 20:23:20         Main Document
                                                Pg 16 of 17
In re: BARNEYS NEW YORK, INC., et al.                                           Case No. 19-36300 (CGM)
(Jointly Administered)                                                 Reporting Period: 9/1/19 - 10/5/19
MOR-6                                                                Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                  DIP FINANCING & ABL CONSIGNMENT FACILITY - As of October 5, 2019


                                          BEGINNING        ADDITIONAL
                DESCRIPTION                BALANCE           DRAWS         PAYDOWNS ENDING BALANCE
Debtor-in-Possession Facility               $211,740,000             -         ($48,483) $211,691,517
Consignment Facility                          12,703,807      16,752,635            -      29,456,441
Total                                       $224,443,807     $16,752,635       ($48,483) $241,147,958




                                                                                                        MOR-6
                                                                                                  PAGE 12 OF 13
      19-36300-cgm            Doc 349        Filed 10/15/19 Entered 10/15/19 20:23:20                  Main Document
                                                          Pg 17 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                    Case No. 19-36300 (CGM)
(Jointly Administered)                                                          Reporting Period: 9/1/19 - 10/5/19
                                                                              Federal Tax I.D. No. XX-XXXXXXX

                                                 MOR 7: DEBTOR QUESTIONNAIRE
Must be completed each month. If the answer to any of the questions is
“Yes”, provide a detailed explanation of each item. Attach additional
sheets if necessary.                                                          Yes         No                  Comments
  1. Have any assets been sold or transferred outside the normal course of                X
      business this reporting period?
  2. Have any funds been disbursed from any account other than a debtor                   X
      in possession account this reporting period?
  3. Is the Debtor delinquent in the timely filing of any post-petition tax               X
      returns?
  4. Are workers compensation, general liability or other necessary                       X
      insurance coverages expired or cancelled, or has the debtor received
      notice of expiration or cancellation of such policies?
  5. Is the Debtor delinquent in paying any insurance premium payment?                    X
  6. Have any payments been made on pre-petition liabilities this             X                   There were payments made on pre-
      reporting period?                                                                           petition liabilities in accordance
                                                                                                  with the first day motions approved
                                                                                                  by the court.
 7. Are any post petition receivables (accounts, notes or loans) due from                 X
     related parties?
 8. Are any post petition payroll taxes past due?                                         X
 9. Are any post petition State or Federal income taxes past due?                         X
 10. Are any post petition real estate taxes past due?                                    X
 11. Are any other post petition taxes past due?                                          X
 12. Have any pre-petition taxes been paid during this reporting period?                  X
 13. Are any amounts owed to post petition creditors delinquent?              X                   Amounts listed as more than 60
                                                                                                  days past due were being reviewed
                                                                                                  with the payee and have been paid
                                                                                                  as of the date of filing this MOR.




 14. Are any wage payments past due?                                                      X
 15. Have any post petition loans been received by the Debtor from any                    X
     party?
 16. Is the Debtor delinquent in paying any U.S. Trustee fees?                            X
 17. Is the Debtor delinquent with any court ordered payments to attorneys                X
     or other professionals?
 18. Have the owners or shareholders received any compensation outside                    X
     of the normal course of business?




                                                                                                                             MOR-7
                                                                                                                       PAGE 13 OF 13
